Mikoll, J. (concurring in part and dissenting in part).
Defendant challenges the court’s failure to comply with CPL 380.50 in that it failed to afford defendant and his attorney an opportunity to make a statement relevant to sentence. The record discloses that the court did fail to comply with the statute. Full compliance is required in all cases (People v Bettard, 43 AD2d 563). The judgment should be modified by vacating the sentence imposed on October 16, 1980, and by remitting the matter to the County Court of Broome County for resentencing in accordance with CPL 380.50.